                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                        No. 5:19-cr-00063-D-1

   UNITED STATES OF AMERICA                                )
                                                           )                ORDER TO SEAL
                             V.                            )
                                                           )
   GIVONNI MARCIES SURLES,                                 )
                                                           )
                                       Defendant. )
                                                  )


       Upon motion of the United States, for good cause shown and for the reasons stated in the

motion, it is hereby ORDERED Docket Entry 68, the instant Motion to Seal, and this Order to

Seal, be sealed by the Clerk from this date until further order by this Court, except that a filed

copy of the same be provided to the United States Attorney's Office.



       This the ---'-\-I(_   day of ~ l,J,Q.   ,   2021.




                                                               Ja s C. Dever III
                                                               United States District Court Judge




          Case 5:19-cr-00063-D Document 73 Filed 06/11/21 Page 1 of 1
